Title: To George Washington from Maurice-Auguste de Beniousky, 13 May 1782
From: Beniousky, Maurice-Auguste de
To: Washington, George


                        
                            Sir
                            Philadelphia 13. may 1782
                        
                        I have the honour to acquaint Your Excellency with my arival here on the 3. instant. My Proposals have been
                            presented to the honourable board of Congress together with Your Excellency’s Observation’s of them and I Am in Daily
                            expectation of Receiving a finale Resolution; I would not Delay a moment to thanck Your Excellency for Your Politness and
                            Kindness to me and pray Your Excellency will be so good as to present my best Respects to Your Lady, and to believe that I
                            am on all occasio. as I have the honour to Subscribe myself Respectfully Your Excellency most humble, and most Obedient
                            servant
                        
                            C. Bieniowsky
                        
                        
                            I expect Your Excellencys Letter and Cypher .
                        

                    